Willson, Judge.
Whilst the circumstances proved are strongly inculpatory, they are not, in our judgment, of that conclusive nature required by the law to warrant conviction of crime. They are not inconsistent with every other reasonable hypothesis than that of the defendant’s guilt. Each and all of them may be true, and yet the defendant’s guilt does not follow with moral certainty. Each and all of them may be explained reasonably and consistently with the defendant’s innocence, and we must therefore set aside the conviction because not supported by the evidence.
We are inclined to the opinion that the statement made by the defendant to the officer, after said officer had read and explained to him the search warrant, should not have been admitted against him. We think the testimony shows, not very clearly, however, that the defendant, at the time he made said statements, was virtually, though not ostensibly, under arrest. (Nolan v. The State, 9 Texas Ct. App., 419.) This question, however, on another trial may be clearly settled by a more thorough development of the circumstances under which said statements were made, and we leave the question open for such investigation.
The judgment is reversed and the cause is remanded.

JReversed and remanded.